Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT is made and entered into as of the 2nd day of June, 2006
(“Effective Date”) which is the same date on which the last party executed this
Agreement), by and between Northern Technologies International Company, a
Delaware corporation, (“Seller”) and Underground Properties, LLC, a Minnesota
limited liability corporation (“Purchaser”).  In consideration of the mutual
covenants and promises herein set forth, the parties agree as follows:

 

•

Sale and Purchase.  Seller agrees to sell and convey unto Purchaser, and
Purchaser agrees to purchase and accept from Seller, for the price and subject
to the terms, covenants, conditions, and provisions herein set forth, the
following:

 

 

 

 

•

All of that land in the City of Lino Lakes, County of Anoka, State of Minnesota
commonly known as 6680 Hodgson Road and being described on Exhibit “A” attached
hereto (the “Land”), together with all improvements thereon including a an
approximately 27,400 square foot Building (the “Improvements”).

 

 

 

 

•

All right, title, and interest, if any, of Seller, in and to (i) any land lying
in the bed of any street, road, or access way, opened or proposed, in front of,
at a side of, or adjoining the Land or the Improvements to the centerline
thereof; (ii) all reversions, remainders, appurtenances, licenses, tenements and
hereditaments appertaining to, or otherwise benefiting or used in the operation
of the Land or the Improvements; and (iii) any and all water, water rights or
similar rights or privileges (including tap rights) appurtenant to or used on
connection with the ownership or operation of the Land or the Improvements (the
“Property Rights”);

 

 

 

 

•

To the extent assignable, guaranties, warranties and other intangible property
related to the Land and the Improvements (the “Intangible Property”).

 

 

 

 

•

To the extent assignable, all licenses, certificates of occupancy and permits
related to the Land and the Improvements (the “Permits and Licenses”).

 

 

 

 

•

All fixtures necessary to operate the Improvements, including, without
limitation, the heating, plumbing, sprinkling, electrical, air conditioning and
ventilation systems (the “Fixtures”);

 

 

 

 

•

All items of personal property owned by Seller and located on or used in
connection with the operation of the Improvements, which is limited to the list
of such personal property set forth in Exhibit “B” attached hereto (the
“Personal Property”);

 

 

 

 

•

To the extent assignable, Seller’s interest in all service, supply, and
maintenance contracts relating to the Land, Improvements, Fixtures, or Personal
Property (the “Contracts”);




 

•

To the extent in Seller’s possession, all records of Seller used or useful in
connection with the operation of the Land and Improvements, including all
records, real estate taxes and assessments, insurance, maintenance, repairs,
capital improvements and services, (the “Records”); and

 

 

 

 

•

To the extent in Seller’s possession, all plans, specifications and construction
contracts prepared in connection with the Improvements and the Fixtures (the
“Plans and Construction Contracts”).

 

 

 

 

The items described in (a) through (i) of this Paragraph 1 are hereinafter
collectively referred to as the “Property.”

 

 

 

 

•

Purchase Price; Terms of Payment.  The purchase price (the “Purchase Price”) to
be paid by Purchaser to Seller for the Property is Eight Hundred Seventy
Thousand Dollars and No/100 Dollars ($870,000.00).  The Purchase Price, subject
to prorations and adjustments as hereinafter set forth, shall be paid by
Purchaser at Closing in cash by wire transfer.  The Deposit (as described below)
shall be part of said funds and credited against the Purchase Price for the
Property.

 

 

 

 

•

Deposit.  To secure the performance of Purchaser of its obligations under this
Agreement, Purchaser shall within three (3) business days of the Effective Date
deliver to First American Title Insurance Company as agent (the “Escrow Agent”),
the sum of Ten Thousand Dollars and No/100 Dollars ($10,000.00) and within three
(3) business days  following the last day of the Inspection Period Purchaser
will deposit an additional Ten Thousand Dollars and No/100 Dollars ($10,000.00)
to Escrow Agent (the “Deposit”) by check, the proceeds of which shall be held as
an earnest money deposit.  Escrow Agent shall invest the Deposit in an
interest-bearing account approved by Purchaser.  All interest accrued or earned
thereon shall be paid to Seller, with credit to Purchaser, at the time the
Deposit is released by Escrow Agent at Closing (defined below), if any.  In the
event the sale does not close, interest shall be delivered to the party entitled
to the Deposit hereunder.

 

 

 

 

•

Submittals for Approval.  Seller agrees, on the Effective Date or within ten
(10) days of the Effective Date, to furnish to Purchaser for Purchaser’s review
and approval the following items:

 

 

 

 

•

The Permits and Licenses.

 

 

 

 

•

The Personal Property.

 

 

 

 

•

The Contracts.

 

 

 

 

•

The Records.

 

 

 

 

•

The Plans and Construction Contracts.

 

 

 

 

•

The most current real property taxes and assessments statements with respect to
the Property.

- 2 -




 

•

Any reports relating to the soil and subsurface conditions of the Property and
other environmental reports relating to the Property in the possession of Seller
(it being understood that Seller makes no representations or warranties with
respect to the accuracy of the materials contained therein and that no
permission has been obtained from the preparers of such reports to distribute or
rely on the materials contained therein).

 

 

 

 

•

Any surveys of the Property in the possession of Seller.

 

 

 

 

•

Any guaranties and warranties with respect to the Property in the possession of
Seller.

 

 

 

 

•

Operating Statements with respect to the operation of the Property for the years
2004, 2005, and 2006 year-to-date.

 

 

 

 

•

Any engineering reports for the Property in the possession of Seller.

 

 

 

 

•

Title.  Within ten (10) days following the Effective Date, Seller shall obtain,
at Seller’s expense, and deliver to Purchaser a title commitment (the
“Commitment”) for an ALTA Owner’s Title Insurance Policy (the “Title Policy”)
from First American Title Insurance Company (the “Title Company”) in favor of
Purchaser in the amount of the Purchase Price and a copy of all documents
referenced therein.  Seller shall also obtain, within ten (10) days following
the Effective Date, UCC searches as to the Seller from the Minnesota Secretary
of State and Anoka County Recorder (UCC Division).  The Commitment shall show
Seller to be vested with fee simple title to the Land.  The UCC searches shall
reveal no encumbrances with respect to the Fixtures.  The Commitment will also
contain proper searches covering bankruptcies, federal and state judgments and
liens, federal tax liens and special assessment searches from the municipalities
in which the Property is located indicating levied, pending and deferred special
assessments.  Any endorsements which Purchaser shall request in connection with
such Title Policy shall be obtained at Purchaser’s expense.

 

 

 

 

Purchaser shall have thirty (30) days from receipt of the Commitment and the
UCC searches within which to examine same.  If Purchaser finds title to be
unacceptable in Purchaser’s sole discretion, Purchaser shall, no later than the
expiration of such thirty (30) day period, notify Seller in writing of the
defect(s), provided that if Purchaser fails to give Seller written notice of
defect(s) before the expiration of said thirty (30) day period, the matters
shown in the Commitment and the UCC searches shall be deemed to be waived as
title objections.  If Purchaser has given Seller timely written notice of
defect(s), Seller shall use best efforts to cause such defect(s) to be cured
within thirty (30) days.  Seller agrees to remove by payment, bonding, or
otherwise, any lien or encumbrance in a liquidated amount against the Property
which was created by Seller and which is removable by the payment of money or
the posting of a bond.  Seller shall not be required to cure any other defect(s)
to the extent that the cost of curing such defect(s) exceeds, in the aggregate,
Ten Thousand and 00/100 Dollars ($10,000.00).  In the event that Seller is
either unable or not required to eliminate such other title defects as of the
date of Closing, Purchaser shall have the option of either: (i) closing and
accepting the title “as is,” without reduction in the Purchase Price and without
claim against Seller therefor; or (ii) canceling this Agreement, in which event
the Escrow Agent shall return the Deposit and all interest earned thereon to
Purchaser, whereupon both parties shall be released from all further obligations
under this Agreement.  Any title matters to which Purchaser does not object or
which Purchaser elects to take title subject to at Closing shall be defined as
“Permitted Exceptions.”

- 3 -




 

•

Survey.  Purchaser shall have the option to obtain, a survey (the “Survey”). 
Purchaser shall have thirty (30) days after the Effective Date to obtain and
review any such survey.  If the Survey reveals encroachments on the Property, or
shows that the Improvements encroach on setback lines, easements, lands of
others, or violate any restrictions, covenants, or applicable governmental
regulations, or shows other items not acceptable to Purchaser in its sole
discretion, the same shall be treated as a title defect pursuant to Paragraph 5
above.  If Purchaser has given Seller timely written notice of defect(s), Seller
shall use its best efforts to cause such defect(s) to be cured within thirty
(30) days.  Seller shall not be required to cure any defect(s) to the extent
that the cost of curing such defect(s) exceeds, in the aggregate, Ten Thousand
and 00/100 Dollars ($10,000.00).  In the event that Seller is either unable or
not required to eliminate such defect(s) as of the date of Closing, Purchaser
shall have the right to close this transaction and accept title “as is” or
cancel this Agreement all as provided in Paragraph 5 above in which event Seller
shall reimburse Purchaser for cost of such survey, not to exceed $5,000.

 

 

 

 

•

Inspection Period.  Purchaser shall have forty-five (45) days following the
Effective Date (the “Inspection Period”), to make such physical, zoning, and
other examinations, inspections, and investigations of the Property and of the
books, and records, of the Property which Purchaser, in Purchaser’s sole
discretion, may determine to make.  Purchaser shall obtain Seller’s prior
written consent to any proposed tests of any invasive nature or which could
damage the Property.  Purchaser shall bear the cost of all inspections and
tests.  Notwithstanding the forgoing, Seller will provide Purchaser at Seller’s
cost, a Phase 1 Environmental study and pay the cost of any additional testing
indicated by the Phase 1 report within thirty (30) days after Effective Date,
not to exceed $5,000.  In the event the Environmental study or additional
testing identifies hazardous areas on the Property or associated with the
holding tank, Seller agrees to remove, remediate and restore the hazardous area,
(Remove Hazardous Materials) at it’s sole cost.  Seller shall not be required to
Remove Hazardous Materials to the extent that the cost exceeds Ten Thousand and
00/100 Dollars ($10,000.00).  In the event that Seller elects not to Remove
Hazardous Materials prior to July 31, 2006, Purchaser shall have the right to
close this transaction and accept Property “as is” or cancel this Agreement in
which event the Escrow Agent shall return the Deposit and all interest earned
thereon to Purchaser, whereupon both parties shall be released from all further
obligations under this Agreement and Seller shall reimburse Purchaser for cost
of the Survey, not to exceed $5,000. Seller shall have the right to reasonably
approve any contractor performing inspections and tests on the Property.  During
the Inspection Period, Seller shall (a) make available to Purchaser all
documentation and contracts pertaining to the Property in its possession,
including, without limitation, costs, and expenses in connection with the
ownership and operation of the Property over the prior three (3) years and
(b) otherwise cooperate with Purchaser in coordinating the review and inspection
of such documentation and contracts as well as the Property by Purchaser and its
third-party contractors.

- 4 -




 

For 30 days after the Effective Date, this Agreement shall be contingent upon
the Property and Purchaser qualifying for financing in the amount of $696,000.00
at the financial institution of Purchasers choosing, in which event the Escrow
Agent shall return the Deposit and all interest earned thereon to Purchaser,
whereupon both parties shall be released from all further obligations under this
Agreement.

 

 

 

 

•

Inspection Obligations.  Purchaser and its agents and representatives shall:

 

 

 

 

•

Repair any damage to the Property caused by Purchaser’s testing;

 

 

 

 

•

Promptly pay when due the costs of all tests, investigations, and examinations
done with regard to the Property and with Purchaser’s authorization;

 

 

 

 

•

Not permit any liens to attach to the Property by reason of the exercise of its
rights hereunder;

 

 

 

 

•

Indemnify Seller against all claims, demands, losses, costs, damages and
expenses including property damage, bodily injury (including death) and
reasonable attorneys’ fees arising out of any testing activities conducted by
Purchaser or Purchaser’s agents, employees or contractors on the Property; and

 

 

 

 

•

Not interfere with the business operations of the Seller on the Property.

 

 

 

 

Purchaser agrees to conduct its inspection during normal business hours
following reasonable prior notice to Seller so that entry can be scheduled. 
Purchaser further agrees that the Purchaser’s representatives or contractors
must be accompanied by a representative of Seller during all entries onto the
Property.  The obligation of Purchaser under Paragraph 8(d) above shall survive
the date of Closing or the termination of this Agreement.

 

 

 

 

•

Right of Termination.  If Purchaser’s inspection of the Property reflects that
the Property is unsuitable under Purchaser’s investment criteria for any reason,
Purchaser shall be entitled to terminate this Agreement by delivering a notice
of termination to Seller prior to 5:00 p.m. Central Standard Time on the last
day of the Inspection Period.  In the event of such termination, the Deposit
shall be returned to Purchaser and neither party shall have further rights
hereunder except for Purchaser’s indemnity under Paragraph 8(d) above.

 

 

 

 

•

Seller’s Representations and Warranties.  Seller represents and warrants to
Purchaser as follows:

 

 

 

 

•

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and is duly qualified and authorized to
own property and do business in the State of Minnesota.  Seller has full power
and authority to enter into this Agreement and to perform all its obligations
hereunder.  This Agreement is binding on Seller and enforceable against Seller
in accordance with its terms.  No consent of any other person or entity to such
execution, delivery, and performance is required.

- 5 -




 

•

Seller represents there are no Contracts or Leases which would affect the
Property after Closing other than the Contracts set forth in Exhibit “C”
attached hereto.  To Seller’s actual knowledge, all Contracts set forth on
Exhibit “C” may be canceled by giving no more than thirty (30) days prior
written notice except where specifically noted on Exhibit “C”.

 

 

 

 

•

Seller is not a “foreign person” within the meaning of the United States tax
laws and to which reference is made in Internal Revenue Code
Section 1445(b)(2).  At Closing, Seller shall deliver to Purchaser a certificate
to such effect.

 

 

 

 

•

To Seller’s actual knowledge, Seller has not received notice of violations from
any municipal, county, federal, or state governmental agency or any insurance
company or affiliate thereof with regard to violations of any rules, ordinances,
orders, requirements, or regulations imposed on or affecting the Property.

 

 

 

 

•

To Seller’s actual knowledge, there is no existing or threatened action, suit,
or proceeding before any court, governmental agency, or body, which might result
in any condition which would adversely affect the Property or Seller’s ability
to perform under this Agreement.  To Seller’s actual knowledge, there are no
condemnation or eminent domain proceedings existing or threatened with respect
to the Property.

 

 

 

 

•

Neither the execution or delivery of this Agreement nor the consummation of the
transactions contemplated herein will conflict with or result in a breach of any
agreement to which Seller is a party or by which any of its property is bound,
or constitute a default thereunder or result in the creation of any lien or
encumbrance upon the Property.

 

 

 

 

•

Seller has no actual knowledge that any toxic or hazardous substances or wastes,
pollutants or contaminants (including, without limitation, asbestos, urea
formaldehyde, the group of organic compounds known as polychlorinated biphenyl,
petroleum products including gasoline, fuel oil, crude oil and various
constituents of such products, and any hazardous substance as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), 42 U.S.C. § 9601-9657, as amended) have been generated, treated,
stored, released or disposed of, or otherwise placed, deposited in or located on
the Property.

 

 

 

 

•

Seller has no actual knowledge of any wells on the Property.

 

 

 

 

All representations and warranties made herein shall be deemed to be reaffirmed
at Closing.  Seller agrees to immediately notify Purchaser upon discovery by
Seller that any of the above representations and warranties are incomplete or
untrue.  All  such representations and warranties shall survive Closing for a
period of nine (9) months after Closing and shall not be merged in the execution
and delivery of the deed and other documents of conveyance executed hereunder
notwithstanding the lack of reference in said

- 6 -




 

deed and documents of conveyance to the representations and warranties described
herein and shall not be affected by any investigation, verification or approval
by any party hereto or by anyone on behalf of any party hereto.  Seller hereby
agrees to indemnify and hold Purchaser harmless from and against and to
reimburse Purchaser with respect to any and all claims, demands, causes of
action, loss, damage, liabilities and costs (including reasonable attorneys’
fees and court costs) asserted against or incurred by the Purchaser by reason of
or arising out of the breach of any representation or warranty as set forth
herein.  Seller shall furnish a certificate on the date of Closing recertifying
as to the accuracy of the representations and warranties contained herein as of
the date of Closing.  To the extent that the representations and warranties
contained in this Agreement are expressed as being to the Seller’s actual
knowledge, said knowledge shall be deemed to be limited to the actual knowledge
of Mr. Matthew Wolsfeld.

 

 

 

Upon discovery by Purchaser prior to the Closing date that a representation or
warranty is untrue, Purchaser at its option shall have the right, as its only
remedy, to:  (i) receive the return of the Deposit, together with all interest
earned thereon, whereupon this Agreement shall terminate and the parties shall
be released from all further obligations hereunder, or (ii) elect to purchase
the Property notwithstanding the existence of such untrue representation or
warranty without any adjustment of the Purchase Price.  In the event the
Purchaser elects to proceed with the purchase of the Property, it shall take
subject to such untrue representation or warranty, and Purchaser shall be deemed
to have waived any claim with respect to such untrue representation or
warranty.  Upon discovery by Purchaser after the Closing date that a
representation or warranty is untrue, when given or updated, Seller hereby
agrees to indemnify and hold Purchaser harmless from and against and to
reimburse Purchaser with respect to any and all claims, demands, causes of
action, loss, damage, liabilities and costs (including reasonable attorneys’
fees and court costs) asserted against or incurred by Purchaser by reason of or
arising out of the breach of any representation or warranty as set forth herein,
provided such indemnification shall only extend to claims made in writing within
nine (9) months following the date of Closing and to actual damages and shall
not include consequential damages.

 

 

 

•

Purchaser’s Representations.  The individuals named as Purchaser each jointly
and severally represent and warrant to Seller as follows:

 

 

 

 

•

Purchaser has full power and authority to enter into this Agreement and to
perform all its obligations hereunder.  This Agreement is binding on Purchaser
and enforceable against Purchaser in accordance with its terms.  No consent of
any other person or entity to such execution, delivery, and performance is
required.

 

 

 

 

•

Neither the execution or delivery of this Agreement nor the consummation of the
transactions contemplated herein will conflict with or result in a breach of any
contract, license, or undertaking to which Purchaser is a party or by which any
of its property is bound, or constitute a default thereunder or result in the
creation of any lien or encumbrance upon the Property.

 

 

 

 

The above representations and warranties shall survive Closing for a period of
six (6) months after Closing, and shall not be merged in the execution and
delivery of the deed and other documents of conveyance executed hereunder
notwithstanding the lack of reference in said deed and documents of conveyance
to the representations and warranties described herein and shall not be affected
by any investigation, verification or approval by any party hereto or by anyone
on behalf of any party hereto.

- 7 -




 

•

Future Contracts and Leases; Assignment of Contracts and Leases.  Seller shall
provide Purchaser with a copy of any Contract which Seller proposes to hereafter
enter into which would affect the Property after Closing.  Upon expiration of
the Inspection Period, and provided this Agreement has not been terminated by
Purchaser, Seller shall not modify or terminate any existing Contract nor enter
into any new Contract without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld or delayed; provided, however, no
such consent shall be required for extensions or modifications of any of the
existing Contracts, and/or the entering into any new Contract, which will
terminate prior to Closing.  In any case where the Purchaser’s consent is
required hereunder, Purchaser shall be given ten (10) days to review the
proposed new Contract, Contract modification or Contract termination.  If
Purchaser fails to deliver to Seller Purchaser’s objection in writing to such
document within ten (10) days after written request therefore is delivered to
Purchaser, Seller may execute the document for which the consent is requested
and Purchaser shall be deemed to have approved same.

 

 

 

 

•

Operation and Maintenance of Property.  During the period between the end of the
Inspection Period and Closing, Seller shall continue to operate and maintain the
Property in a manner consistent with its present practice (as evidenced by
Seller’s records over the twelve (12) months preceding the Effective Date of
this Agreement).  During this period, Seller shall continue to make necessary
repairs to the Property in the ordinary course of business.  The Property shall
be in substantially the same condition on the date of conveyance to Purchaser as
existed on the Effective Date of this Agreement, reasonable wear and tear, or
damage caused by the Purchaser, excepted.  Seller shall not make any structural
changes to the Improvements or other changes of a material nature prior to
Closing without Purchaser’s consent.

 

 

 

 

•

Structural Changes to Improvements.  Seller shall not make any structural
changes to the Improvements or other changes of a material nature prior to
Closing without Purchaser’s consent unless such changes are required as a result
of an emergency in which Seller is not able to notify Purchaser prior to the
necessity of making such changes.  Notice shall be given to Purchaser as soon as
reasonably possible in connection with structural changes made as a result of an
emergency.

 

 

 

 

•

Insurance.  Seller shall through the Closing date maintain liability, casualty
and all other insurance coverage with respect to the Property in the same form
and content as it currently carries with respect to the Property in an amount,
in case of casualty coverage, not less than the replacement value of the
Improvements, Fixtures and Personal Property.

 

 

 

 

•

Default Provisions.

 

 

 

 

•

In the event of a default by Purchaser under this Agreement resulting from
Purchaser’s failure to close in accordance with the terms and provisions of this
Agreement, without default on Seller’s part, Seller shall receive the Deposit,
together with all interest earned thereon, as Seller’s sole and exclusive remedy
and as agreed and liquidated damages, whereupon the parties shall be relieved of
all further obligations hereunder except Purchaser’s obligations under
Paragraph 8(d) above.  Purchaser and Seller acknowledge and agree that, in such
event, actual damages are difficult or impossible to ascertain and the Deposit,
together with all interest earned thereon, is a fair and reasonable estimation
of the damages of Seller.

- 8 -




 

•

In the event of a default by Seller under this Agreement, without any defaults
of Purchaser, Purchaser at its option shall have the right to:  (i) receive the
return of the Deposit together with all interest earned thereon, whereupon this
Agreement shall terminate and the parties shall be released from all further
obligations hereunder except Purchaser’s obligations under Paragraph 8(d) above,
or (ii) bring suit for damages for breach of this Agreement provided such
damages shall only extend to actual damages and shall not include consequential
damages, and/or (iii) seek specific performance of the Seller’s obligations
hereunder.

 

 

 

 

•

Prorations, Deposits.

 

 

 

 

•

Real estate taxes due and payable in the year of Closing, personal property
taxes on those items being conveyed to Purchaser due and payable in the year of
Closing, items of income and expense, and all other proratable items shall be
prorated as of the date of Closing.  Water, sewer, electricity, fuel, and other
utility charges will be apportioned based upon meter readings taken as of the
day before the day of Closing, but Purchaser and Seller agree to pay their
respective shares of all utility bills received subsequent to Closing, prorated
as of the date after Closing.  In the event the real estate taxes due and
payable in the year of Closing are unknown, the tax proration will be based upon
the taxes for the prior year, and at the request of either party, the taxes due
and payable in the year of Closing shall be reprorated and adjusted when the tax
bill for such year is received and the actual amount of taxes is known.  At
Closing, Seller shall receive a credit for all prepaid charges under the
Contracts being assigned and assumed at Closing, together with credit for any
deposits thereunder and Purchaser shall receive a prorated credit for any unpaid
amounts not yet paid by Seller for periods prior to Closing with respect to said
Contracts.  The provisions of this Paragraph shall survive the Closing.

 

 

 

 

•

All other operating costs of the Property properly taking into
account those whether or not Seller has actually paid such operating costs will
be allocated between the Seller and Purchaser as of the Closing date, so that
Seller pays that part of such other operating costs attributable to the period
before the Closing date and Purchaser pays that part of such operating cost
attributable to the period from and after the Closing date.  In the event
certain costs are not determinable on the Closing date, then Seller and
Purchaser agree the parties shall in good faith, at the earliest possible
opportunity following the Closing date, make final adjustments in the operating
costs in accordance with the terms and conditions of the first sentence of this
Paragraph.

 

 

 

 

•

Improvement Liens.  Any levied assessments for governmental improvements as of
the date of Closing, which are not certified for payment as installments, if
any, shall be paid in full by Seller at Closing.

- 9 -




 

•

Closing Costs.  Seller shall pay the cost of the real estate excise tax,
documentary stamp taxes or other tax on the deed and all sales tax in connection
with the sale.  Purchaser shall pay the costs associated with the recording of
the deed.  Seller shall pay the recording costs of any documents necessary to
clear title.  Purchaser shall pay for the cost of the Survey of the Property, if
any.  Seller shall pay the title examination fees and costs of copies of all
title documents necessary for the examination of title and Purchaser shall pay
for the Title Policy issued to Purchaser in the amount of the Purchase Price. 
Purchaser shall pay for all endorsements thereto requested by Purchaser.  Seller
and Purchaser shall each pay one-half of the escrow fees for closing this
transaction.  Seller and Purchaser shall each bear its own attorneys’ fees in
connection with the preparation of this Agreement and the Closing documents.

 

 

 

 

•

Closing.  Subject to any other provisions of this Agreement for extension, the
“Closing” shall be held thirty (30) days after expiration of the Inspection
Period at the office of the Escrow Agent, or such other time and place as the
parties may agree, but no later than September 11th, 2006.  Possession shall be
delivered on the date of Closing.

 

 

 

 

 At Closing, Seller shall execute and/or deliver (as applicable) to Purchaser
the following closing documents in a form acceptable to Purchaser:

 

 

 

 

•

a general warranty deed conveying the Land and Improvements subject only to the
Permitted Exceptions;

 

 

 

 

•

a bill of sale for all Personal Property;

 

 

 

 

•

an assignment of intangibles (“Assignment of Intangibles”) for all other
Property included in this transaction;

 

 

 

 

•

a “non-foreign” affidavit or certificate pursuant to Internal Revenue Code
Section 1445;

 

 

 

 

•

an Affidavit of Seller (Standard ALTA form) and any other documents required by
the Title Company to issue the Title Policy in the form required hereunder;

 

 

 

 

•

a resolution and such other evidence of authority and good standing with respect
to Seller as may be reasonably required by the Title Company and Purchaser;

 

 

 

 

•

the Title Policy;

 

 

 

 

•

a certificate, in form satisfactory to Purchaser, as to the continuing validity
of the representations and warranties as of the date of Closing as described in
Paragraph 10 hereof;

 

 

 

 

•

a closing statement.

- 10 -




 

At Closing, Purchaser shall execute and/or deliver (as applicable) to Seller:

 

 

 

 

•

the balance of the Purchase Price (by wire transfer of immediately available
funds in accordance with instructions provided by the Title Company and the
Seller);

 

 

 

 

•

the Assignment and Assumption of Intangibles;

 

 

 

 

•

a certificate, in form satisfactory to Seller, as to the continuing validity of
the representations and warranties as of the date of Closing as described in
Paragraph 11 hereof.

 

 

 

 

•

such Affidavit of Purchaser, Certificate of Real Estate Value and such other
evidence of authority and good standing with respect to Purchaser as may be
reasonably required by the Title Company and Seller; and

 

 

 

 

•

a closing statement.

 

 

 

 

•

Brokers.  The parties each represent and warrant to the other that no real
estate broker(s), salesman (salesmen), or finder(s), except Master Development
Services, LLC representing Seller and United Properties Brokerage LLC
representing Purchaser (the “Brokers”), are involved in this transaction.  If a
claim for commissions in connection with this transaction is made by any broker,
salesman, or finder claiming to have dealt through or on behalf of one of the
parties hereto (“Indemnitor”), Indemnitor shall indemnify, defend, and hold
harmless the other party hereunder (“Indemnitee”), and Indemnitee’s officers,
directors, agents, and representatives from and against all liabilities,
damages, claims, costs, fees, and expenses whatsoever (including reasonable
attorneys’ fees and court costs at trial and all appellate levels) with respect
to said claim for commissions.  Seller agrees to pay the commission due to the
Brokers.  Notwithstanding anything to the contrary contained in this Agreement,
the provisions of this Paragraph shall survive the Closing and any cancellation
or termination of this Agreement.

- 11 -




 

•

Notices.  Any notices required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given if delivered by hand,
sent by recognized overnight courier (such as Federal Express), or mailed by
certified or registered mail, return receipt requested, in a postage prepaid
envelope, and addressed as follows:

 

 

If to the Purchaser, at:

Underground Tools, Inc.

 

 

1930 West County Road C

 

 

St. Paul, Minnesota  55113

 

 

Attn:  Mike Burns

 

 

 

 

 

with a copy to:

United Properties

 

 

3500 West American Blvd., Suite 200

 

 

Bloomington, Minnesota  55431

 

 

Attn:  Bob Revoir

 

 

Telephone:

(952) 893-7586

 

 

Fax:

(952) 893-3613

 

 

 

 

 

If to the Seller, at:

Northern Technologies International Corporation

 

 

6680 North Highway 49

 

 

Lino Lakes, Minnesota  55014

 

 

Attention:  Matthew Wolsfeld

 

 

 

 

 

with a copy to:

Oppenheimer Wolff & Donnelly LLP

 

 

Plaza VII, Suite 3300

 

 

45 South Seventh Street

 

 

Minneapolis, MN 55402

 

 

Attn.:  Elizabeth Sheehan

 

 

Telephone:

612-607-7000

 

 

Fax:

612-607-7100


 

Notices personally delivered or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given three (3) days after deposit in the U.S. mails.

 

 

 

 

•

Risk of Loss.  In the event that either (i) any material portion of the Land or
(ii) any portion of the Improvements is taken by eminent domain prior to
Closing, Purchaser shall have the option of either: (i) canceling this Agreement
and receiving a refund of the Deposit and all interest earned thereon, whereupon
both parties shall be relieved of all further obligations under this Agreement
except for Purchaser’s obligations under Paragraph 8(d) above, or
(ii) proceeding with Closing without reduction of the Purchase Price, in which
case Purchaser shall be entitled to all condemnation awards and settlements, if
any.

 

 

 

 

In the event that the Improvements are damaged by fire or other casualty and the
cost of repair is $100,000.00 or less, or if this Agreement is not terminated as
provided hereinafter, and such damage is not repaired prior to Closing, then
Purchaser shall be required to proceed with Closing.  However, at Closing,
Purchaser shall receive a credit against the Purchase Price in an amount equal
to the cost of repairing such damage.

- 12 -




 

If Seller has commenced, but not completed, making repairs prior to Closing,
then Purchaser’s credit shall be an amount equal to the cost to complete the
repair.  In all events, Seller shall retain the right to receive all insurance
proceeds payable as a result of such damage.  If damage exceeds $100,000.00,
Purchaser shall have the right to terminate this Agreement and the Deposit shall
be returned to Purchaser and neither party shall have further rights hereunder.

 

 

 

 

•

Miscellaneous.

 

 

 

 

•

This Agreement shall be construed and governed in accordance with the laws of
the State of Minnesota.  All of the parties to this Agreement have participated
fully in the negotiation and preparation hereof, and, accordingly, this
Agreement shall not be more strictly construed against any one of the parties
hereto.

 

 

 

 

•

In the event any term or provision of this Agreement is determined by
appropriate judicial authority to be illegal or otherwise invalid, such
provision shall be given its nearest legal meaning which will carry out the
intended meaning of this Agreement, and the remainder of this Agreement shall be
construed to be in full force and effect.

 

 

 

 

•

In the event of any litigation between the parties under this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees and court costs
at all trial and appellate levels.

 

 

 

 

•

In construing this Agreement, the singular shall be held to include the plural,
the plural shall be held to include the singular, the use of any gender shall be
held to include every other and all genders, and captions and paragraph headings
shall be disregarded.

 

 

 

 

•

All of the exhibits attached to this Agreement are incorporated in, and made a
part of, this Agreement.

 

 

 

 

•

Time shall be of the essence for each and every provision of this Agreement.

 

 

 

 

•

Purchaser, at the option of Purchaser, may waive any right conferred upon the
Purchaser by this Agreement.  Except as otherwise provided herein, such waiver
may be made by, and only by, giving Seller written notice specifically
describing the right waived.

 

 

 

 

•

This Agreement and the rights hereunder may not be assigned by either party,
except Purchaser has the right to assign to an entity owned or controlled by
Michael Burns, Jamie Lindahl and Timothy Passon.

 

 

 

 

•

This Agreement and all the terms, covenants, representations, warranties and
provisions hereof shall survive the Closing and shall not be merged into the
deed or any of the other documents of conveyance.

 

 

 

 

•

This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and there are no other
agreements, representations, or warranties other than as set forth herein.

- 13 -




 

•

This Agreement may not be changed, altered, or modified except by an instrument
in writing signed by the party against whom enforcement of such change would be
sought.

 

 

 

 

•

This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns.

 

 

 

 

•

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all constituting only one agreement.

 

 

 

 

•

The “Effective Date” shall be the date that the last party executes this
Agreement.

 

 

 

 

(o)

The obligations and agreements herein shall be joint and several obligations and
agreements of each and every individual named as Purchaser hereunder and shall
be fully binding upon and enforceable against each and every individual named as
Purchaser.  Seller shall not be required to resort to enforcement against all
individuals named as Purchaser and the failure to proceed against or join any
one individual named as Purchaser shall not affect the liability of the other
individuals. Any notice, payment or consent by Seller properly given pursuant to
the terms of this Agreement to any one named individual Purchaser shall be
deemed to be proper notice, payment or consent to Purchaser pursuant to the
terms of this Agreement.

 

 

 

 

•

Notice to Utilities.  Seller shall notify all utility companies of this sale and
shall arrange for change-over of responsibility for utilities as of Closing.

 

 

 

 

•

1031 Exchange.  Purchaser and Seller agree that, at Seller’s election, this
transaction shall be structured as an exchange of like-kind properties under
Section 1031 of the Internal Revenue Code of 1986, as amended, and the
regulations and proposed regulations thereunder.  Buyer shall reasonably
cooperate, provided any such exchange is consummated pursuant to a commercially
reasonable agreement which shall be executed and delivered on or before the
Closing date.  Seller shall in all events be responsible for all costs and
expenses related to the Section 1031 exchange.

 

 

 

 

•

Acceptance.  If this Agreement is not accepted by Seller and a fully executed
original copy delivered to Purchaser on or before June 7th, 2006, this Agreement
shall terminate.

- 14 -




 

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the
Effective Date.

 

 

 

 

 

 

Dated:______________, 2006

 

 

 

 

Signed in the presence of:

 

PURCHASER:

 

 

 

 

 

 

 

 

Underground Properties, LLC, a Minnesota

 

 

 

limited liability corporation

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

By:

--------------------------------------------------------------------------------

 

 

 

Name:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Title:

--------------------------------------------------------------------------------

 

(as to Purchaser)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:______________, 2006

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

 

Northern Technologies International

 

 

 

Corporation,

 

 

 

a Delaware corporation

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

By:

--------------------------------------------------------------------------------

 

 

 

Name:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Title:

--------------------------------------------------------------------------------

 

(as to Seller)

 

 

 

- 15 -




EXHIBIT A

LEGAL DESCRIPTION

PID # 30-31-22-24-2002

Anoka County

UNPLATTED VILLAGE OF LINO LAKES TH PT OF GOV LOT 2 AND GOV LOT 4 SEC 30-31-22
ANOKA CNTY MN DESC AS FOLS-COM AT THE NW COR OF SD GOV LOT 2-TH N 90 DEG E ALONG
THE N LINE OF LOT 2 A DIST OF 817.09 FT-TH S 44 DEG 17 MINE A DIST OF 677.23 FT
TO THE PT OF BEG OF PROPERTY HEREIN TO BE DESC-TH N 44 DEG 17 MIN W A DIST OF
677.23 FT-TH N 90 DEG E A DIST OF 505.11 FT TO THE NE COR OF SD LOT 2-THN 47 DEG
E TO THE SHORE OF RICE LAKE-TH SELY ALONG THE SHORE OF RICE LAKE TO A POINT N 45
DEG 43 MIN E OF THE PT OF BEG-TH S 45 DEG 43 MINW TO THE PT OF BEG-(SUBJ TO ST
HWY NUMBER 49 AND CONTAINING 4.3 ACRES MORE OR LESS.)




EXHIBIT “B”
PERSONAL PROPERTY

NONE




EXHIBIT “C”
CONTRACTS

None

 